--------------------------------------------------------------------------------

ESCROW AGREEMENT

          THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as
of March 31, 2008 among MOBIVENTURES, INC. a Nevada corporation, with
headquarters located at MIS Business Centre, Suite 3.19, 130 Shaftsbury Avenue,
London, England (the “Company”); the Buyer(s) listed on the Securities Purchase
Agreement, dated the date hereof (also referred to as the “Buyer(s)”), and JAMES
G. DODRILL II, P.A., as Escrow Agent hereunder (the “Escrow Agent”).

BACKGROUND

          WHEREAS, the Company and the Buyer(s) have entered into a Securities
Purchase Agreement (the “Securities Purchase Agreement”), dated as of the date
hereof, pursuant to which the Company proposes to sell secured redeemable
debentures (the “Redeemable Debentures”). The Securities Purchase Agreement
provides that the Buyer(s) shall deposit the purchase amount in a segregated
escrow account to be held by Escrow Agent in order to effectuate a disbursement
to the Company at closings to be held as set forth in the Securities Purchase
Agreement (each, a “Closing”).

          WHEREAS, the Company intends to sell Redeemable Debentures (the
“Offering”).

          WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the
funds deposited with it in accordance with the terms of this Agreement.

          WHEREAS, in order to establish the escrow of funds and to effect the
provisions of the Securities Purchase Agreement, the parties hereto have entered
into this Agreement.

          NOW THEREFORE, in consideration of the foregoing, it is hereby agreed
as follows:

                    1.      Definitions. The following terms shall have the
following meanings when used herein:

                              a.      “Escrow Funds” shall mean the funds
deposited with Escrow Agent pursuant to this Agreement.

                              b.      “Joint Written Direction” shall mean a
written direction executed by the Buyer(s) and the Company directing Escrow
Agent to disburse all or a portion of the Escrow Funds or to take or refrain
from taking any action pursuant to this Agreement.

                              c.      “Escrow Period” shall begin with the
commencement of the Offering and shall terminate upon the earlier to occur of
the following dates:

                                        (i)      The date upon which Escrow
Agent confirms that it has received in the Escrow Account all of the proceeds of
the sale of the Redeemable Debentures;

--------------------------------------------------------------------------------

                                        (ii)      The date upon which a
determination is made by the Company and the Buyer(s) to terminate the Offering
prior to the sale of all the Redeemable Debentures.

          During the Escrow Period, the Company and the Buyer(s) are aware that
they are not entitled to any funds received into escrow and no amounts deposited
in the Escrow Account shall become the property of the Company or the Buyer(s)
or any other entity, or be subject to the debts of the Company or the Buyer(s)
or any other entity.

                    2.      Appointment of and Acceptance by Escrow Agent. The
Buyer(s) and the Company hereby appoint Escrow Agent to serve as Escrow Agent
hereunder. Escrow Agent hereby accepts such appointment and, upon receipt by
wire transfer of the Escrow Funds in accordance with Section 3 below, agrees to
hold, invest and disburse the Escrow Funds in accordance with this Agreement.

                              a.      The Company hereby acknowledges that the
Escrow Agent is counsel to the Buyer(s) in connection with the transactions
contemplated and referred herein. The Company agrees that in the event of any
dispute arising in connection with this Escrow Agreement or otherwise in
connection with any transaction or agreement contemplated and referred herein,
the Escrow Agent shall be permitted to continue to represent the Buyer(s) and
the Company will not seek to disqualify such counsel.

                    3.      Creation of Escrow Account. On or prior to the date
of the commencement of the Offering, the parties shall establish an escrow
account with the Escrow Agent, which escrow account shall be entitled as
described below. The Buyer(s) will wire funds to the account of the Escrow Agent
as follows:

  Bank: Bank of America         Routing #: 026009583         Account #: 4350
1134 7136         SWIFT #: BOFAUS3N         Name on Account: James G. Dodrill
II, P.A. as Escrow Agent         Name on Sub-Account: Trafalgar – MobiVentures
Escrow account

                    4.      Deposits into the Escrow Account. The Buyer(s)
agrees that it shall promptly deliver funds for the payment of the Redeemable
Debentures to Escrow Agent for deposit in the Escrow Account.

                    5.      Disbursements from the Escrow Account.

                              a.      The Escrow Agent will continue to hold the
Escrow Funds until: (a) the Buyer(s) or Trafalgar Capital Sarl on behalf of the
Buyer(s) and (b) the Company execute a Joint Written Direction directing the
Escrow Agent to disburse the Escrow Funds pursuant to Joint Written Direction
signed by the Company and the Buyer(s). Escrow Agent is obligated to

 2

--------------------------------------------------------------------------------

disburse the Escrow Funds in accordance with the Joint Written Directions and
has no discretion to withhold disbursement of the Escrow Funds for any reason
upon receipt of such Joint Written Directions. In disbursing such funds, Escrow
Agent is authorized to rely upon such Joint Written Direction from the Company
and the Buyer(s) and may accept any signatory from the Company listed on the
signature page to this Agreement and any signature from the Buyer(s) that the
Escrow Agent already has on file.

                              b.      In the event Escrow Agent does not receive
the amount of the Escrow Funds from the Buyer(s), Escrow Agent shall notify the
Company and the Buyer(s). Upon receipt of payment instructions from the Company,
Escrow Agent shall refund to each subscriber without interest the amount
received from each Buyer(s), without deduction, penalty, or expense to the
subscriber. The purchase money returned to each subscriber shall be free and
clear of any and all claims of the Company, the Buyer(s) or any of their
creditors.

                              c.      In no event will the Escrow Funds be
released to the Company until the Escrow Funds are received by Escrow Agent in
collected funds. For purposes of this Agreement, the term “collected funds”
shall mean the Escrow Funds received by Escrow Agent shall have cleared normal
banking channels and are in the form of cash.

                    6.      Collection Procedure. Escrow Agent is hereby
authorized to deposit the proceeds of each wire in the Escrow Account.

                    7.      Suspension of Performance: Disbursement Into Court.
If at any time, there shall exist any dispute between the Company and the
Buyer(s) with respect to holding or disposition of any portion of the Escrow
Funds or any other obligations of Escrow Agent hereunder, or if at any time
Escrow Agent is unable to determine, to Escrow Agent’s sole satisfaction, the
proper disposition of any portion of the Escrow Funds or Escrow Agent’s proper
actions with respect to its obligations hereunder, or if the parties have not
within thirty (30) days of the furnishing by Escrow Agent of a notice of
resignation pursuant to Section 9 hereof, appointed a successor Escrow Agent to
act hereunder, then Escrow Agent may, in its sole discretion, take either or
both of the following action:

                              a.      suspend the performance of any of its
obligations (including without limitation any disbursement obligations) under
this Escrow Agreement until such dispute or uncertainty shall be resolved to the
sole satisfaction of Escrow Agent or until a successor Escrow Agent shall be
appointed (as the case may be); provided however, Escrow Agent shall continue to
invest the Escrow Funds in accordance with Section 8 hereof; and/or

                              b.      petition (by means of an interpleader
action or any other appropriate method) any court of competent jurisdiction in
any venue convenient to Escrow Agent, for instructions with respect to such
dispute or uncertainty, and to the extent required by law, pay into such court,
for holding and disposition in accordance with the instructions of such court,
all funds held by it in the Escrow Funds, after deduction and payment to Escrow
Agent of all fees and expenses (including court costs and attorneys’ fees)
payable to, incurred by, or expected to be incurred by Escrow Agent in
connection with performance of its duties and the exercise of its rights
hereunder.

3

--------------------------------------------------------------------------------

                              c.      Escrow Agent shall have no liability to
the Company, the Buyer(s), or any person with respect to any such suspension of
performance or disbursement into court, specifically including any liability or
claimed liability that may arise, or be alleged to have arisen, out of or as a
result of any delay in the disbursement of funds held in the Escrow Funds or any
delay in with respect to any other action required or requested of Escrow Agent.

                    8.      Investment of Escrow Funds. Escrow Agent shall
deposit the Escrow Funds into a segregated escrow account which shall be used
solely in connection with this transaction (the “Escrow Account”).

          If Escrow Agent has not received a Joint Written Direction at any time
that an investment decision must be made, Escrow Agent shall maintain the Escrow
Funds, or such portion thereof, as to which no Joint Written Direction has been
received, in the Escrow Account.

                    9.      Resignation and Removal of Escrow Agent. Escrow
Agent may resign from the performance of its duties hereunder at any time by
giving thirty (30) days’ prior written notice to the parties or may be removed,
with or without cause, by the parties, acting jointly, by furnishing a Joint
Written Direction to Escrow Agent, at any time by the giving of ten (10) days’
prior written notice to Escrow Agent as provided herein below. Upon any such
notice of resignation or removal, the representatives of the Buyer(s) and the
Company identified in Sections 13a.(iv) and 13b.(iv), below, jointly shall
appoint a successor Escrow Agent hereunder, which shall be a commercial bank,
trust company or other financial institution with a combined capital and surplus
in excess of US$10,000,000.00. Upon the acceptance in writing of any appointment
of Escrow Agent hereunder by a successor Escrow Agent, such successor Escrow
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Escrow Agent, and the retiring Escrow
Agent shall be discharged from its duties and obligations under this Escrow
Agreement, but shall not be discharged from any liability for actions taken as
Escrow Agent hereunder prior to such succession. After any retiring Escrow
Agent’s resignation or removal, the provisions of this Escrow Agreement shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Escrow Agent under this Escrow Agreement. The retiring Escrow Agent shall
transmit all records pertaining to the Escrow Funds and shall pay all funds held
by it in the Escrow Funds to the successor Escrow Agent, after making copies of
such records as the retiring Escrow Agent deems advisable and after deduction
and payment to the retiring Escrow Agent of all fees and expenses (including
court costs and attorneys’ fees) payable to, incurred by, or expected to be
incurred by the retiring Escrow Agent in connection with the performance of its
duties and the exercise of its rights hereunder.

                    10.      Liability of Escrow Agent.

                              a.      Escrow Agent shall have no liability or
obligation with respect to the Escrow Funds except for Escrow Agent’s willful
misconduct or gross negligence. Escrow Agent’s sole responsibility shall be for
the safekeeping, investment, and disbursement of the Escrow Funds in accordance
with the terms of this Agreement. Escrow Agent shall have no implied duties or
obligations and shall not be charged with knowledge or notice or any fact or
circumstance not specifically set forth herein. Escrow Agent may rely upon any
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accuracy of 4

--------------------------------------------------------------------------------

any information contained herein, which Escrow Agent shall in good faith believe
to be genuine, to have been signed or presented by the person or parties
purporting to sign the same and conform to the provisions of this Agreement. In
no event shall Escrow Agent be liable for incidental, indirect, special, and
consequential or punitive damages. Escrow Agent shall not be obligated to take
any legal action or commence any proceeding in connection with the Escrow Funds,
any account in which Escrow Funds are deposited, this Agreement or the Purchase
Agreement, or to appear in, prosecute or defend any such legal action or
proceeding. Escrow Agent may consult legal counsel selected by it in any event
of any dispute or question as to construction of any of the provisions hereof or
of any other agreement or its duties hereunder, or relating to any dispute
involving any party hereto, and shall incur no liability and shall be fully
indemnified from any liability whatsoever in acting in accordance with the
opinion or instructions of such counsel. The Company and the Buyer(s) jointly
and severally shall promptly pay, upon demand, the reasonable fees and expenses
of any such counsel.

                              b.      Escrow Agent is hereby authorized, in its
sole discretion, to comply with orders issued or process entered by any court
with respect to the Escrow Funds, without determination by Escrow Agent of such
court’s jurisdiction in the matter. If any portion of the Escrow Funds is at any
time attached, garnished or levied upon under any court order, or in case the
payment, assignment, transfer, conveyance or delivery of any such property shall
be stayed or enjoined by any court order, or in any case any order judgment or
decree shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ judgment or decree
which it is advised by legal counsel selected by it, binding upon it, without
the need for appeal or other action; and if Escrow Agent complies with any such
order, writ, judgment or decree, it shall not be liable to any of the parties
hereto or to any other person or entity by reason of such compliance even though
such order, writ judgment or decree may be subsequently reversed, modified,
annulled, set aside or vacated.

                    11.      Indemnification of Escrow Agent. From and at all
times after the date of this Agreement, the parties jointly and severally,
shall, to the fullest extent permitted by law and to the extent provided herein,
indemnify and hold harmless Escrow Agent and each director, officer, employee,
attorney, agent and affiliate of Escrow Agent (collectively, the “Indemnified
Parties”) against any and all actions, claims (whether or not valid), losses,
damages, liabilities, costs and expenses of any kind or nature whatsoever
(including without limitation reasonable attorney’s fees, costs and expenses)
incurred by or asserted against any of the Indemnified Parties from and after
the date hereof, whether direct, indirect or consequential, as a result of or
arising from or in any way relating to any claim, demand, suit, action, or
proceeding (including any inquiry or investigation) by any person, including
without limitation the parties to this Agreement, whether threatened or
initiated, asserting a claim for any legal or equitable remedy against any
person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution, performance or failure of performance of this Agreement or any
transaction contemplated herein, whether or not any such Indemnified Party is a
party to any such action or proceeding, suit or the target of any such inquiry
or investigation; provided, however, that no Indemnified Party shall have the
right to be indemnified hereunder for liability finally determined by a court of
competent jurisdiction,

5

--------------------------------------------------------------------------------

subject to no further appeal, to have resulted from the gross negligence or
willful misconduct of such Indemnified Party. If any such action or claim shall
be brought or asserted against any Indemnified Party, such Indemnified Party
shall promptly notify the Company and the Buyer(s) hereunder in writing, and the
Buyer(s) and the Company shall assume the defense thereof, including the
employment of counsel and the payment of all expenses. Such Indemnified Party
shall, in its sole discretion, have the right to employ separate counsel (who
may be selected by such Indemnified Party in its sole discretion) in any such
action and to participate and to participate in the defense thereof, and the
fees and expenses of such counsel shall be paid by such Indemnified Party,
except that the Buyer(s) and/or the Company shall be required to pay such fees
and expense if (a) the Buyer(s) or the Company agree to pay such fees and
expenses, or (b) the Buyer(s) and/or the Company shall fail to assume the
defense of such action or proceeding or shall fail, in the sole discretion of
such Indemnified Party, to employ counsel reasonably satisfactory to the
Indemnified Party in any such action or proceeding, (c) the Buyer(s) and the
Company are the plaintiff in any such action or proceeding or (d) the named or
potential parties to any such action or proceeding (including any potentially
impleaded parties) include both the Indemnified Party, the Company and/or the
Buyer(s) and the Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the Company or the Buyer(s). The Buyer(s) and
the Company shall be jointly and severally liable to pay fees and expenses of
counsel pursuant to the preceding sentence, except that any obligation to pay
under clause (a) shall apply only to the party so agreeing. All such fees and
expenses payable by the Company and/or the Buyer(s) pursuant to the foregoing
sentence shall be paid from time to time as incurred, both in advance of and
after the final disposition of such action or claim. The obligations of the
parties under this section shall survive any termination of this Agreement, and
resignation or removal of the Escrow Agent shall be independent of any
obligation of Escrow Agent.

          The parties agree that neither payment by the Company or the Buyer(s)
of any claim by Escrow Agent for indemnification hereunder shall impair, limit,
modify, or affect, as between the Buyer(s) and the Company, the respective
rights and obligations of Buyer(s), on the one hand, and the Company, on the
other hand.

                    12.      Expenses of Escrow Agent. Except as set forth in
Section 11 the Company shall reimburse Escrow Agent for all of its out-of-pocket
expenses, including attorney’s fees, travel expenses, telephone and facsimile
transmission costs, postage (including express mail and overnight delivery
charges), copying charges and the like. All of the compensation and
reimbursement obligations set forth in this Section shall be payable by the
Company, upon demand by Escrow Agent. The obligations of the Company under this
Section shall survive any termination of this Agreement and the resignation or
removal of Escrow Agent.

                    13.      Warranties.

                              a.      The Buyer(s) makes the following
representations and warranties to Escrow Agent:

                                        (i)      The Buyer(s) has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

6

--------------------------------------------------------------------------------

                                        (ii)      This Agreement has been duly
approved by all necessary action of the Buyer(s), including any necessary
approval of the limited partner of the Buyer(s) or necessary corporate approval,
as applicable, has been executed by duly authorized officers of the Buyer(s),
enforceable in accordance with its terms.

                                        (iii)      The execution, delivery, and
performance of the Buyer(s) of this Agreement will not violate, conflict with,
or cause a default under any agreement of limited partnership of Buyer(s) or the
certificate of incorporation or bylaws of the Buyer(s) (as applicable), any
applicable law or regulation, any court order or administrative ruling or degree
to which the Buyer(s) is a party or any of its property is subject, or any
agreement, contract, indenture, or other binding arrangement.

                                        (iv)      Andrew Garai has been duly
appointed to act as the representative of the Buyer(s) hereunder and has full
power and authority to execute, deliver, and perform this Escrow Agreement, to
execute and deliver any Joint Written Direction, to amend, modify, or waive any
provision of this Agreement, and to take any and all other actions as the
Buyer(s)’s representative under this Agreement, all without further consent or
direction form, or notice to, the Buyer(s) or any other party.

                                        (v)      No party other than the parties
hereto and the Buyer(s) have, or shall have, any lien, claim or security
interest in the Escrow Funds or any part thereof. No financing statement under
the Uniform Commercial Code is on file in any jurisdiction claiming a security
interest in or describing (whether specifically or generally) the Escrow Funds
or any part thereof.

                                        (vi)      All of the representations and
warranties of the Buyer(s) contained herein are true and complete as of the date
hereof and will be true and complete at the time of any disbursement from the
Escrow Funds.

                              b.      The Company makes the following
representations and warranties to the Escrow Agent:

                                        (i)      The Company is a corporation
duly organized, validly existing, and in good standing under the laws of
Colorado and has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.

                                        (ii)      This Agreement has been duly
approved by all necessary corporate action of the Company, including any
necessary shareholder approval, has been executed by duly authorized officers of
the Company, enforceable in accordance with its terms.

                                        (iii)      The execution, delivery, and
performance by the Company of this Agreement is in accordance with the
Securities Purchase Agreement and will not violate, conflict with, or cause a
default under the certificate of incorporation or bylaws of the Company, any
applicable law or regulation, any court order or administrative ruling or decree
to which the Company is a party or any of its property is subject, or any
agreement, contract, indenture, or other binding arrangement, including without
limitation to the Securities Purchase Agreement, to which the Company is a
party.

7

--------------------------------------------------------------------------------

                                        (iv)      Bob Chance has been duly
appointed to act as the representative of the Company hereunder and has full
power and authority to execute, deliver, and perform this Agreement, to execute
and deliver any Joint Written Direction, to amend, modify or waive any provision
of this Agreement and to take all other actions as the Company’s Representative
under this Agreement, all without further consent or direction from, or notice
to, the Company or any other party.

                                        (v)      No party other than the parties
hereto and the Buyer(s) have, or shall have, any lien, claim or security
interest in the Escrow Funds or any part thereof. No financing statement under
the Uniform Commercial Code is on file in any jurisdiction claiming a security
interest in or describing (whether specifically or generally) the Escrow Funds
or any part thereof.

                                        (vi)      All of the representations and
warranties of the Company contained herein are true and complete as of the date
hereof and will be true and complete at the time of any disbursement from the
Escrow Funds.

                    14.      Consent to Jurisdiction and Venue. In the event
that any party hereto commences a lawsuit or other proceeding relating to or
arising from this Agreement, the parties hereto agree that the United States
District Court for the Southern District of Florida shall have the sole and
exclusive jurisdiction over any such proceeding. If all such courts lack federal
subject matter jurisdiction, the parties agree that the State Courts of Florida
located in Broward County shall have sole and exclusive jurisdiction. Any of
these courts shall be proper venue for any such lawsuit or judicial proceeding
and the parties hereto waive any objection to such venue. The parties hereto
consent to and agree to submit to the jurisdiction of any of the courts
specified herein and agree to accept the service of process to vest personal
jurisdiction over them in any of these courts.

                    15.      Notices. All notices and other communications
hereunder shall be in writing and shall be deemed to have been validly served,
given or delivered five (5) days after deposit in the United States mails, by
certified mail with return receipt requested and postage prepaid, when delivered
personally, one (1) day delivered to any overnight courier, or when transmitted
by facsimile transmission and upon confirmation of receipt and addressed to the
party to be notified as follows:

If to Buyer(s), to: Trafalgar Capital Specialized Investment Fund   8-10 Rue
Mathias Hardt   BP 3023   L-1030 Luxembourg   Attention:      Andrew Garai,
Chairman of the Board of                            Trafalgar Capital Sarl,
General Partner   Facsimile:         011-44-207-405-0161 and  
                          001-786-323-1651

8

--------------------------------------------------------------------------------


If to Escrow Agent, to: James G. Dodrill II, P.A.   5800 Hamilton Way   Boca
Raton, FL 33496   Attention:           James Dodrill Esq.  
Telephone:         (561) 862-0529   Facsimile:           (561) 892-7787     If
to the Company, to: MobiVentures, Inc.   Sunnyside   Brinkworth Chippenham  
Wiltshire   SN15 5BY   England   Attention:           Mr. Peter Åhman, President
  Telephone:          +358 40 5514177   Facsimile:            +44 8452 991729  
Telephone:   Facsimile:     With a copy to: Lang Michener LLP   Royal Centre,
1055 West Georgia Stree, Suite 1500   PO Box 11117   Vancouver, VC Canada V6E
4N7   Attention: Michael H. Taylor   Telephone: 604-691-7410   Facsimile:
604-893-2669

Or to such other address as each party may designate for itself by like notice.

                    16.      Amendments or Waiver. This Agreement may be
changed, waived, discharged or terminated only by a writing signed by the
parties hereto. No delay or omission by any party in exercising any right with
respect hereto shall operate as waiver. A waiver on any one occasion shall not
be construed as a bar to, or waiver of, any right or remedy on any future
occasion.

                    17.      Severability. To the extent any provision of this
Agreement is prohibited by or invalid under applicable law, such provision shall
be ineffective to the extent of such prohibition, or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

                    18.      Governing Law. This Agreement shall be construed
and interpreted in accordance with the internal laws of the State of Florida
without giving effect to the conflict of laws principles thereof.

                    19.      Entire Agreement. This Agreement constitutes the
entire Agreement between the parties relating to the holding, investment, and
disbursement of the Escrow Funds

9

--------------------------------------------------------------------------------

and sets forth in their entirety the obligations and duties of the Escrow Agent
with respect to the Escrow Funds.

                    20.      Binding Effect. All of the terms of this Agreement,
as amended from time to time, shall be binding upon, inure to the benefit of and
be enforceable by the respective heirs, successors and assigns of the Buyer(s),
the Company, or the Escrow Agent.

                    21.      Execution of Counterparts. This Agreement and any
Joint Written Direction may be executed in counter parts, which when so executed
shall constitute one and same agreement or direction.

                    22.      Termination. Upon the first to occur of the
disbursement of all amounts in the Escrow Funds pursuant to Joint Written
Directions or the disbursement of all amounts in the Escrow Funds into court
pursuant to Section 7 hereof, this Agreement shall terminate and Escrow Agent
shall have no further obligation or liability whatsoever with respect to this
Agreement or the Escrow Funds.

IN WITNESS WHEREOF the parties have hereunto set their hands and seals the day
and year above set forth.

MOBIVENTURES, INC.

By:   /s/ Peter Åhman  
Name:   Peter Åhman
Title:     President


TRAFALGAR CAPITAL SPECIALIZED
INVESTMENT FUND, LUXEMBOURG

By:        Trafalgar Capital Sarl
Its:        General Partner

By:   _______________________________________
Name:   Andrew Garai
Title:     Chairman of the Board

JAMES G. DODRILL II, P.A.

By:   _______________________________________
Name:   James Dodrill, Esq.
Title:     President

10

--------------------------------------------------------------------------------